UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 07-6464




In Re: JAMES ALLEN MORRIS,


                                                         Petitioner.




     On Petition for Writ of Mandamus.     (2:06-cv-00024-REM)



Submitted:   June 15, 2007                   Decided:   July 30, 2007


Before MICHAEL and KING, Circuit Judges, and WIDENER, Senior
Circuit Judge.*


Petition denied by unpublished per curiam opinion.


James Allen Morris, Petitioner Pro Se.




Unpublished opinions are not binding precedent in this circuit.



     *
        Judge Widener did not participate in the disposition of
this matter. Accordingly, this opinion is issued by a quorum of
the panel.
PER CURIAM:

           James Allen Morris petitions for a writ of mandamus,

alleging the district court has unduly delayed acting on his 28

U.S.C. § 2254 (2000) petition.       He seeks an order from this court

directing the district court to act.           Although we find that

mandamus   relief   is   not   warranted   because   the    delay   is   not

unreasonable, we deny the mandamus petition without prejudice to

the filing of another mandamus petition if the district court does

not act expeditiously.         We grant Morris’s motion for leave to

proceed in forma pauperis.      We deny Morris’s motion for injunctive

relief. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           PETITION DENIED




                                   - 2 -